In the Missouri Court of Appeals
              Eastern District
FEBRUARY 23, 2016

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.    ED102228   JAMES SCOTT, APP V STATE OF MISSOURI, RES

2.    ED102314 STATE OF MISSOURI, RES V QUENTIN GILLEYLEN, APP

3.    ED102572 DEVON NABORS, APP V STATE OF MISSOURI, RES

4.    ED102635 IN THE INTEREST OF: J.M.A.

5.    ED102750 MONTREAL JOHNSON, APP V STATE OF MISSOURI, RES

6.    ED102787 DEBRA WALLER-LEE, RES V KEVIN R. LEE, APP

7.    ED102886 MO UNITED SCHOOL, RES V JACKSON R-II SCHOOL, APP

8.    ED102894 THOMAS WASHINGTON, APP V STATE OF MISSOURI, RES

9.    ED102935 DAMION NEAL, APP V STATE OF MISSOURI, RES

10.   ED102936 STATE OF MISSOURI, RES V REGINALD L. SHAW, APP

11.   ED102950 ENTERTAINMENT CRUISE, RES V JAMES
      SCHMERSAHL, APP


CORRECTION(S):

1.    ED102666 DARRIN M. MCCALL, APP V STATE OF MISSOURI, RES